UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1886



CHANDER KANT; ASHIMA K. KANT,

                                           Plaintiffs - Appellants,

          versus


BREGMAN, BERBERT & SCHWARTZ, L.L.C.,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.   William M. Nickerson, Senior District
Judge. (CA-02-2371-WMN)


Submitted:   December 17, 2003            Decided:   January 9, 2004



Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chander Kant and Ashima K. Kant, Appellants Pro Se. Douglas Morton
Bregman, BREGMAN, BERBERT & SCHWARTZ, Bethesda, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Chander and Ashima Kant appeal the district court's order

dismissing their civil rights complaint for failure to state a

claim upon which relief can be granted pursuant to Fed. R. Civ. P.

12(b)(6).     We review a district court's dismissal for failure to

state a claim de novo.      Duckworth v. State Admin. Bd. of Election

Laws, 332 F.3d 769, 772 (4th Cir. 2003).            We must accept as true

the facts alleged in the complaint, view them in the light most

favorable   to    the   plaintiff,   and     recognize   that   dismissal   is

inappropriate unless it appears beyond certainty that the plaintiff

would be entitled to no relief under any state of facts that could

be proved in support of the claim.           Conley v. Gibson, 355 U.S. 41,

45-46   (1957).     Liberally   construing       the   Kants’   complaint   in

compliance with Haines v. Kerner, 404 U.S. 519, 520-21 (1972), we

find that they assert conclusory allegations, unsupported by any

averment of facts.      Thus, we find that the district court did not

err by dismissing the Kants’ complaint for failure to state a claim

pursuant to Rule 12(b)(6).       Accordingly, we affirm the district

court's order.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     - 2 -